Title: To George Washington from Vice Admiral d’Estaing, 9 October 1778
From: Estaing, Charles-Hector Théodat, comte d’
To: Washington, George


          
            Sir
            Boston Road 9th Octob: 1778.
          
          The Letter which Your Excellency did me the honor to write the 5th of this month—was sent down to me last night at 8 OClock by the 
            
            
            
            care of Major General Heath—I recognised in the intelligence which you were so kind as to give me and the speed with which it came, the interest which you take in all that regards the Kings Squadron—and I confess to you, that however persuaded I am that the great motives of common interest are sufficient to ensure your condescending attention to every thing—I dare hope that your Sentiments for a nation which reveres and loves you will make such multiplied cares appear less troublesome to you—if the Gratitude of a simple individual could be counted for any thing—I would entreat you to accept the sincere hommage of it.
          The Sailing of the whole English Fleet, if it took place ten days previous to the date of your Excellencys Letter—is a measure which appears to me might have been dictated by the motive of concealing the separation of the two Squadrons of Admiral Biron and Admiral Gambier—and leaving me in the dark as to the number of Vessels in each—it is certain that if the division has been equal, I shall at least be as strong as either of the Moieties and it may happen that the Court of London has ordered this division so positively as to deprive their Admirals of any other means of concealing it, than executing it at Sea.
          I wait with the greatest expectation the particulars which will certainly be transmitted to Your Excellency relative to their departure—they are of the greatest importance—they will determine the part I am to take—the number and kind of troops embarked, on board armed Ships, or transports—the species of the latter—the quantity of Water, Provision—Artillery—Passengers for Europe, Jamaica or Barbadoes—every thing of this kind may throw in light—and altho these different means are often employed to deceive, it is nevertheless useful to know them all—because the union of several presumptions become a kind of proof—The Winds which have been very favorable several days past, to come from New York or New port—would have seconded the impatience of the English, if their project is to attack us—if they hazard it, we shall be indebted to you for all the final preparatives, which will put us in condition to receive them, the best in our power. I have the honor to be with as much attachment as respect Sir Your Excellys.
        